DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 06/18/20.   The request for foreign priority to a corresponding German application filed 12/19/17 has been received and is proper.  Claims 16-34 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20-22 are objected to because of the following informalities: the limitation “…arranged directly on that side the second electrode” is grammatically improper.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is rejected because the phrase “an interrupted fashion” in connection with a sensor is unclear.  See claim 27, line 3.  Alternative claim language should be considered.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Deng
Claim(s) 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (CN 103776567) (cited by Applicant).  Deng is directed to a pressure sensing cable based on frictional electricity.  See Abstract.
Claim 32: Deng discloses a sensor (4) for a bearing element [Figs. 7, 8], the sensor comprising: a first electrode (41) arranged on a longitudinal direction [see Translation (electrode may be made of metals including “gold, silver…aluminum…copper”)]; an elastic layer (45) formed on the first electrode [see Translation (insulating layers may be made of “rubber”)]; a second electrode (44) formed on the elastic layer [see Translation (electrode may be made of metals including “gold, silver…aluminum…copper”)]; a cover layer (43) formed on the second electrode; wherein the sensor is configured to detect a capacitance change between the first electrode and the second electrode based on radial movement of the second electrode and to determine a pressure based on the detected capacitance [see Translation (“When the induction cable 4 is bent under force, the first polymer insulating layer 43 is in contact with the second polymer insulating layer 45. The first electrode core 41 and the second electrode layer 44 output electricity for the voltage and current of the triboelectric generator pole”)].  See Figs. 7, 8. 
Claim 33: the Deng sensor is capable of being attached to a first body of the bearing element to detect pressure between the first body and a second body of the bearing element.  See Translation.  Note: this is not a structural limitation on the claimed sensor. 
Claim 34: since the Deng sensor is a cable, the sensor is capable of being arranged in a circular fashion on the first body.  See Translation.  Note: this is not a structural limitation on the claimed sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Ford in view of Ikeda
Claim(s) 16 and 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford (DE 20 2015 100 442) (cited by Applicant) in view of Ikeda et al. (JP 2012-145447) (Translation attached).  Ford is directed to an elastic bearing element.  See Abstract.  Ikeda is directed to a pressure sensitive conductive rubber member and pressure sensitive sensor.  See Abstract. 
Claim 16: Deng discloses an elastic bearing element (1) [Fig. 1] comprising: a first body (3), a second body (5), an elastomer element (7) arranged in the direction (x) of a force flow between the first body and the second body, a sensor (12, 13a, 13b) configured and arranged to detect directly or indirectly a force in the force flow between the first body and the second body.  See Fig. 1.
Ford discloses all the limitations of this claim except for the specifics of the sensor.   Ikeda discloses a sensor (3b) [Figs. 2b, 3b] comprising; an elastic layer (1b), a first electrode (2b on top) and a second electrode (2b on bottom), wherein the elastic layer is arranged in sections between the first electrode and the second electrode, wherein the sensor is arranged in the force flow between the first body and the second body such that, by means of the force (P), the distance between the two electrodes can be altered and the force between the first electrode and the second electrode is at least partly detected, and wherein the elastic layer comprises a rubber mixture comprising at least one silicone rubber, as the sole rubber component, and hollow microspheres. See Figs. 2b, 3b; see also Translation (“100 parts by mass silicone rubber….50 parts by mass hollow elastic microspheres”).  It would have been obvious to a person having ordinary skill in the art at the effective filing date f the invention to use the Ikeda sensor because it is merely a design choice based on the cost/availability of materials, ultimately achieving the same functional objective sought in Deng of effectively ascertaining pressure derived from a load. 
Claim 18: Ikeda discloses that the first electrode is embodied as an electrically conductive wire composed of solid material or as a multiple-stranded wire, wherein the wire comprises copper, aluminum, silver or gold.  See Translation (“the wiring 2b-1 is made of a conductive metal such as copper or silver”). 
Claim 19: Ikeda discloses that the second electrode is embodied as an electrically conductive layer as a film or as a braiding, a knitted fabric or a woven fabric, and where the layer comprises or consists of copper, aluminum, silver or gold.  See Translation (“the wiring 2b-1 is made of a conductive metal such as copper or silver…and the substrate 2b-2 is made of an insulating resin such as….polyester film”).
Claim 20: Ikeda discloses that the sensor comprises at least one protective layer (2b-2) arranged directly on that side the second electrode.  See Fig. 3b.
Claim 21: Ikeda discloses that the protective layer is embodied in an electrically insulating fashion.  See Translation (“the substrate 2b-2 is made of an insulating resin such as….polyester film”).
Claim 22: Ikeda discloses that the protective layer is embodied in an elastic fashion.  See Translation.  The use of silicone for this layer would be an obvious design choice for simplicity reasons, to reduce the number of materials needed, given that the elastic layer already consists of silicone.  
Claim 23: Ikeda discloses the second electrode is in direct contact with the elastomer element, wherein the second electrode comprises, on the side facing the elastomer element, an adhesion promoter, thereby producing adhesion be-tween the second electrode and the elastomer element.  See Fig. 3b. 
Claim 23: Ikeda discloses that the sensor is embodied in an elongate fashion, wherein the sensor, in the direction of its elongate extent, is arranged at least substantially transversely with respect to the direction of the force flow.  See Fig. 3b. 
Claim 25: Ikeda discloses that the sensor extends rectilinearly.  See Fig. 3b. 
Claim 26: Although not explicitly shown, it would be obvious to a person having ordinary skill in the art at the effective filing date if the invention foe the sensor to extend in a circular/ring-shaped fashion because Ford shows two sensors (13a, 13b) that extend around an annular elastomeric component (7), hence it would be an intuitive choice to have these two sensors extend annularly as well, for symmetry and evenly spaced detection of the transverse load.  
Claim 27: Ford discloses that the sensor is embodied in a divided fashion (13a, 13b), and wherein the first electrode is embodied in a continuous fashion and the second electrode is embodied in an interrupted fashion.  See Fig. 1. 
Claim 28: Ford discloses that the sensor is embodied such that the alteration of the distance between the first and second electrodes is proportional to the force of the force flow between the first body and the second body.  See Fig. 1. 
Claim 29: Ikeda discloses that the capacitance between the first and second electrodes is proportional to the distance between the first and second electrodes.  See Translation.  
Claim 30: It would be obvious for the elastic layer and the elastomer element to have the same elasticity since it would be obvious to use the same materials, for ease in design, cost/availability of parts. 
Claim 31: Ikeda discloses that the sensor is configured to detect a capacitance change based on the force applied to the second electrode and to determine a pressure value based on the detected capacitance change.  See Translation.  
Ford in view of Ikeda and Deng
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Ikeda and Deng.
Claim 17: Ford and Ikeda are relied upon as in claim 16 above but Ford does not discuss the shape of the sensors (13a, 13b).  Deng discloses pressure sensitive sensors [Figs. 1, 7] that are arranged in a coaxial fashion and wherein the first electrode (11, 41) is surrounded by the elastic layer (13, 45) cylindrically and wherein the elastic layer is surrounded by the second electrode (14, 44) cylindrically.  See Figs. 1, 7.  It would have bene obvious to a person having ordinary skill in the art at the effective filing date of the invention to form these components of the sensor cylindrically because this may ensure the load is evenly applied in all directions, and would also be obvious to try given the limited options for orienting the various layers of the sensor. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 5, 2022